UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 001-33999 NORTHERN OIL AND GAS, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota 95-3848122 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated FilerxAccelerated Filer¨ Non-Accelerated Filer¨Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 1, 2015, there were 61,602,091 shares of our common stock, par value $0.001, outstanding. GLOSSARY OF TERMS Unless otherwise indicated in this report, natural gas volumes are stated at the legal pressure base of the state or geographic area in which the reserves are located at 60 degrees Fahrenheit.Crude oil and natural gas equivalents are determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of crude oil and natural gas: “Bbl.”One stock tank barrel of 42 U.S. gallons liquid volume used herein in reference to crude oil, condensate or NGLs. “Boe.”A barrel of oil equivalent and is a standard convention used to express oil, NGL and natural gas volumes on a comparable oil equivalent basis. Gas equivalents are determined under the relative energy content method by using the ratio of 6.0 Mcf of gas to 1.0 Bbl of oil or NGL. “Boepd.”Boe per day. “Btu or British Thermal Unit.”The quantity of heat required to raise the temperature of one pound of water by one degree Fahrenheit. “MBbl.”One thousand barrels of crude oil, condensate or NGLs. “MBoe.”One thousand Boes. “Mcf.”One thousand cubic feet of natural gas. “MMBbl.”One million barrels of crude oil, condensate or NGLs. “MMBoe.”One million Boes. “MMBtu.”One million British Thermal Units. “MMcf.”One million cubic feet of natural gas. “NGLs.”Natural gas liquids.Hydrocarbons found in natural gas that may be extracted as liquefied petroleum gas and natural gasoline. Terms used to describe our interests in wells and acreage: “Basin.”A large natural depression on the earth’s surface in which sediments generally brought by water accumulate. “Completion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs, and/or natural gas. “Conventional play.”An area that is believed to be capable of producing crude oil, NGLs, and natural gas occurring in discrete accumulations in structural and stratigraphic traps. “Developed acreage.”Acreage consisting of leased acres spaced or assignable to productive wells.Acreage included in spacing units of infill wells is classified as developed acreage at the time production commences from the initial well in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. i “Development well.”A well drilled within the proved area of a crude oil, NGL, or natural gas reservoir to the depth of stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved crude oil, NGL, or natural gas reserves. “Dry hole.”A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. “Exploratory well.”A well drilled to find and produce crude oil, NGLs, or natural gas in an unproved area, to find a new reservoir in a field previously found to be producing crude oil, NGLs, or natural gas in another reservoir, or to extend a known reservoir. “Field.”An area consisting of a single reservoir or multiple reservoirs all grouped on, or related to, the same individual geological structural feature or stratigraphic condition. The field name refers to the surface area, although it may refer to both the surface and the underground productive formations. “Formation.”A layer of rock which has distinct characteristics that differs from nearby rock. “Gross acres or Gross wells.”The total acres or wells, as the case may be, in which a working interest is owned. “Held by operations.”A provision in an oil and gas lease that extends the stated term of the lease as long as drilling operations are ongoing on the property. “Held by production.”A provision in an oil and gas lease that extends the stated term of the lease as long as the property produces a minimum quantity of crude oil, NGLs, and natural gas. “Hydraulic fracturing.”The technique of improving a well’s production or injection rates by pumping a mixture of fluids into the formation and rupturing the rock, creating an artificial channel. As part of this technique, sand or other material may also be injected into the formation to keep the channel open, so that fluids or natural gases may more easily flow through the formation. “Infill well.”A subsequent well drilled in an established spacing unit to the addition of an already established productive well in the spacing unit.Acreage on which infill wells are drilled is considered developed commencing with the initial productive well established in the spacing unit.As such, the addition of an infill well does not have any impact on a company’s amount of developed acreage. “Net acres.”The percentage ownership of gross acres.Net acres are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 10% working interest in a lease covering 640 gross acres is equivalent to 64 net acres). “Net well.”A well that is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “NYMEX.”The New York Mercantile Exchange. “OPEC.”The Organization of Petroleum Exporting Countries. “Productive well.”A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of the production exceed production expenses and taxes. “Recompletion.”The process of treating a drilled well followed by the installation of permanent equipment for the production of crude oil, NGLs or natural gas or, in the case of a dry hole, the reporting of abandonment to the appropriate agency. ii “Reservoir.”A porous and permeable underground formation containing a natural accumulation of producible crude oil, NGLs and/or natural gas that is confined by impermeable rock or water barriers and is separate from other reservoirs. “Spacing.”The distance between wells producing from the same reservoir.Spacing is often expressed in terms of acres, e.g., 40-acre spacing, and is often established by regulatory agencies. “Unconventional play.”An area believed to be capable of producing crude oil, NGLs, and/or natural gas occurring in cumulations that are regionally extensive but require recently developed technologies to achieve profitability.These areas tend to have low permeability and may be closely associated with source rock as this is the case with crude oil and natural gas shale, tight crude oil and natural gas sands and coal bed methane. “Undeveloped acreage.”Leased acreage on which wells have not been drilled or completed to a point that would permit the production of economic quantities of crude oil, NGLs, and natural gas, regardless of whether such acreage contains proved reserves.Undeveloped acreage includes net acres held by operations until a productive well is established in the spacing unit. “Unit.”The joining of all or substantially all interests in a reservoir or field, rather than a single tract, to provide for development and operation without regard to separate property interests.Also, the area covered by a unitization agreement. “Wellbore.”The hole drilled by the bit that is equipped for natural gas production on a completed well.Also called well or borehole. “West Texas Intermediate or WTI.”A light, sweet blend of oil produced from the fields in West Texas. “Working interest.”The right granted to the lessee of a property to explore for and to produce and own crude oil, NGLs, natural gas or other minerals. The working interest owners bear the exploration, development, and operating costs on either a cash, penalty, or carried basis. Terms used to assign a present value to or to classify our reserves: “Possible reserves.”The additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “Pre-tax PV-10% or PV-10.”The estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Probable reserves.”The additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but which together with proved reserves, are as likely as not to be recovered. “Proved developed producing reserves (PDP’s).”Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Additional crude oil, NGLs, and natural gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves (PDNP’s).”Proved crude oil, NGLs, and natural gas reserves that are developed behind pipe, shut-in or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor.Shut-in reserves are expected to be recovered from (1) completion intervals which are open at the time of the estimate but which have not started producing, (2) wells that were shut-in for market conditions or pipeline connections, or (3) wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. iii “Proved reserves.”The quantities of crude oil, NGLs and natural gas, which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible, from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations, prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. “Proved undeveloped drilling location.”A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or“PUDs.”Reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with reasonable certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves will not be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir or an analogous reservoir. (i)The area of the reservoir considered as proved includes: (A) the area identified by drilling and limited by fluid contacts, if any, and (B) adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible crude oil, NGLs or natural gas on the basis of available geoscience and engineering data. (ii)In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons (“LKH”) as seen in a well penetration unless geoscience, engineering, or performance data and reliable technology establishes a lower contact with reasonable certainty. (iii)Where direct observation from well penetrations has defined a highest known oil (“HKO”) elevation and the potential exists for an associated gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering or performance data and reliable technology establish the higher contact with reasonable certainty. (iv)Reserves which can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when: (A) successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based; and (B) the project has been approved for development by all necessary parties and entities, including governmental entities. (v)Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined. The price shall be the average during the 12-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based on future conditions. “Standardized measure.”The estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with Accounting Standards Codification (“ASC”) 932, formerly Statement of Financial Accounting Standards No. 69 “Disclosures About Oil and Gas Producing Activities.” iv NORTHERN OIL AND GAS, INC. FORM 10-Q June 30, 2015 C O N T E N T S Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 2 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Unaudited Condensed Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 39 Item 4.Controls and Procedures 41 PART II – OTHER INFORMATION Item 1.Legal Proceedings 42 Item 1A.Risk Factors 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6.Exhibits 42 Signatures 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. BALANCE SHEETS JUNE 30, 2, 2014 June 30, 2015 (unaudited) December 31, 2014 CURRENT ASSETS Cash and Cash Equivalents $ $ Trade Receivables Advances to Operators Prepaid and Other Expenses Derivative Instruments Total Current Assets PROPERTY AND EQUIPMENT Oil and Natural Gas Properties, Full Cost Method of Accounting Proved Unproved Other Property and Equipment Total Property and Equipment Less – Accumulated Depreciation, Depletion and Impairment ) ) Total Property and Equipment, Net DERIVATIVE INSTRUMENTS DEFERRED TAX ASSET - DEBT ISSUANCE COSTS, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Accrued Interest Derivative Instruments - Deferred Tax Liability Asset Retirement Obligations - Total Current Liabilities LONG-TERM LIABILITIES Revolving Credit Facility 8% Senior Notes Derivative Instruments - Asset Retirement Obligations Deferred Tax Liability - Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS’ EQUITY Preferred Stock, Par Value $.001; 5,000,000 Authorized, No Shares Outstanding - - Common Stock, Par Value $.001; 95,000,000 Authorized, (6/30/2015 – 61,603,071 Shares Outstanding and 12/31/2014 – 61,066,712 Shares Outstanding) Additional Paid-In Capital Retained Earnings (Deficit) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 NORTHERN OIL AND GAS, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, REVENUES Oil and Gas Sales $ Gain (Loss) on Derivative Instruments, Net ) ) ) Other Revenue Total Revenues OPERATING EXPENSES Production Expenses Production Taxes General and Administrative Expense Depletion, Depreciation, Amortization and Accretion Impairment of Oil and Natural Gas Properties - - Total Expenses (LOSS) INCOME FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest Expense, Net of Capitalization ) Other Income (Expense) Total Other Income (Expense) (LOSS) INCOME BEFORE INCOME TAXES ) ) ) INCOME TAX PROVISION (BENEFIT) NET (LOSS) INCOME $ ) $ ) $ ) $ Net (Loss) Income Per Common Share – Basic $ ) $ ) $ ) $ Net (Loss) Income Per Common Share – Diluted $ ) $ ) $ ) $ Weighted Average Shares Outstanding – Basic Weighted Average Shares Outstanding – Diluted The accompanying notes are an integral part of these financial statements. 3 NORTHERN OIL AND GAS, INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net (Loss) Income $ ) $ Adjustments to Reconcile Net (Loss) Income to Net Cash Provided by Operating Activities: Depletion, Depreciation, Amortization and Accretion Amortization of Debt Issuance Costs Amortization of 8% Senior Notes Premium ) ) Deferred Income Taxes ) Loss on the Mark-to-Market of Derivative Instruments Amortization of Deferred Rent ) ) Share-Based Compensation Expense Impairment of Oil and Natural Gas Properties - Other - Changes in Working Capital and Other Items: Trade Receivables ) Prepaid Expenses and Other ) ) Accounts Payable ) Accrued Interest ) Accrued Expenses ) Asset Retirement Obligations ) - Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Oil and Natural Gas Properties and Development Capital Expenditures ) ) Proceeds from Sale, Net of Oil and Natural Gas Properties - Purchases of Other Property and Equipment ) ) Net Cash Used For Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advances on Revolving Credit Facility Repayments on Revolving Credit Facility ) - Debt Issuance Costs Paid ) ) Issuance of Senior Unsecured Notes - Repurchase of Common Stock ) ) Net Cash Provided by Financing Activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS – END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ $ Cash Paid During the Period for Income Taxes $ $ - Non-Cash Financing and Investing Activities: Oil and Natural Gas Properties Included in Accounts Payable $ $ Capitalized Asset Retirement Obligations $ $ Non-Cash Compensation Capitalized on Oil and Gas Properties $ $ The accompanying notes are an integral part of these financial statements. 4 NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS JUNE 30, 2015 (Unaudited) NOTE 1ORGANIZATION AND NATURE OF BUSINESS Northern Oil and Gas, Inc. (the “Company,” “Northern,” “our” and words of similar import), a Minnesota corporation, is an independent energy company engaged in the acquisition, exploration, exploitation, development and production of crude oil and natural gas properties.The Company’s common stock trades on the NYSE MKT market under the symbol “NOG”. Northern’s principal business is crude oil and natural gas exploration, development, and production with operations in North Dakota and Montana that primarily target the Bakken and Three Forks formations in the Williston Basin of the United States.The Company acquires leasehold interests that comprise of non-operated working interests in wells and in drilling projects within its area of operations.As of June 30, 2015, approximately 66% of Northern’s 178,137 total net acres were developed. NOTE 2SIGNIFICANT ACCOUNTING POLICIES The financial information included herein is unaudited, except for the balance sheet as of December 31, 2014, which has been derived from the Company’s audited financial statements for the year ended December 31, 2014.However, such information includes all adjustments (consisting of normal recurring adjustments and change in accounting principles) that are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods.The results of operations for interim periods are not necessarily indicative of the results to be expected for an entire year. Certain information, accounting policies, and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted in this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission (“SEC”).The financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2014, which were included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Use of Estimates The preparation of financial statements under GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The most significant estimates relate to proved crude oil and natural gas reserve volumes, future development costs, estimates relating to certain crude oil and natural gas revenues and expenses, fair value of derivative instruments, impairment of oil and natural gas properties, and deferred income taxes.Actual results may differ from those estimates. Cash and Cash Equivalents Northern considers highly liquid investments with insignificant interest rate risk and original maturities to the Company of three months or less to be cash equivalents.Cash equivalents consist primarily of interest-bearing bank accounts and money market funds.The Company’s cash positions represent assets held in checking and money market accounts.These assets are generally available on a daily or weekly basis and are highly liquid in nature.Due to the balances being greater than $250,000, the Company does not have FDIC coverage on the entire amount of bank deposits.The Company believes this risk is minimal.In addition, the Company is subject to Security Investor Protection Corporation (“SIPC”) protection on a vast majority of its financial assets. 5 Accounts Receivable Accounts receivable are carried on a gross basis, with no discounting.The Company regularly reviews all aged accounts receivable for collectability and establishes an allowance as necessary for individual customer balances. The allowance for doubtful accounts at June 30, 2015 and December 31, 2014 was $3,250,000 and $1,840,000, respectively. Advances to Operators The Company participates in the drilling of crude oil and natural gas wells with other working interest partners. Due to the capital intensive nature of crude oil and natural gas drilling activities, the working interest partner responsible for conducting the drilling operations may request advance payments from other working interest partners for their share of the costs. The Company expects such advances to be applied by working interest partners against joint interest billings for its share of drilling operations within 90 days from when the advance is paid. Other Property and Equipment Property and equipment that are not crude oil and natural gas properties are recorded at cost and depreciated using the straight-line method over their estimated useful lives of three to seven years.Expenditures for replacements, renewals, and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Long-lived assets, other than crude oil and natural gas properties, are evaluated for impairment to determine if current circumstances and market conditions indicate the carrying amount may not be recoverable.The Company has not recognized any impairment losses on non-crude oil and natural gas long-lived assets.Depreciation expense was $75,450 and $80,086 for the three months ended June 30, 2015 and 2014, respectively.Depreciation expense was $155,226 and $159,754for the six months ended June 30, 2015 and 2014, respectively. Oil and Gas Properties Northern follows the full cost method of accounting for crude oil and natural gas operations whereby all costs related to the exploration and development of crude oil and natural gas properties are capitalized into a single cost center (“full cost pool”).Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition, and exploration activities.Internal costs that are capitalized are directly attributable to acquisition, exploration and development activities and do not include costs related to the production, general corporate overhead or similar activities.Costs associated with production and general corporate activities are expensed in the period incurred.Capitalized costs are summarized as follows for the three and six months ended June 30, 2015 and 2014, respectively. Three Months Ended June 30, Six Months Ended June 30, Capitalized Certain Payroll and Other Internal Costs $ Capitalized Interest Costs Total $ As of June 30, 2015, the Company held leasehold interests in the Williston Basin on acreage located in North Dakota and Montana targeting the Bakken and Three Forks formations. Proceeds from property sales will generally be credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool.There were no property sales in the six months ended June 30, 2015 and 2014 that resulted in a significant alteration. 6 Under the full cost method of accounting, the Company is required to perform a ceiling test each quarter.The test determines a limit, or ceiling, on the book value of the proved oil and gas properties.Net capitalized costs are limited to the lower of unamortized cost net of deferred income taxes, or the cost center ceiling.The cost center ceiling is defined as the sum of (a) estimated future net revenues, discounted at 10% per annum, from proved reserves, based on the trailing 12-month unweighted average of the first-day-of-the-month price, adjusted for any contract provisions or financial derivatives, if any, that hedge the Company’s oil and natural gas revenue, and excluding the estimated abandonment costs for properties with asset retirement obligations recorded on the balance sheet, (b) the cost of properties not being amortized, if any, and (c) the lower of cost or market value of unproved properties included in the cost being amortized, including related deferred taxes for differences between the book and tax basis of the oil and natural gas properties.If the net book value, including related deferred taxes, exceeds the ceiling, an impairment or non-cash writedown is required. As a result of currently prevailing low commodity prices and their effect on the proved reserve values of properties in 2015, we recorded non-cash ceiling test impairments for the three- and six-month periods ended June 30, 2015 of $282.0 million and $642.4 million, respectively.The Company did not have any impairment of its proved oil and gas properties during 2014.The impairment charge affected our reported net income but did not reduce our cash flow. Continued write downs of oil and natural gas properties are expected to occur until such time as commodity prices have stabilized or recovered long enough to stabilize or increase the trailing 12-month average price used in the ceiling calculation.In addition to commodity prices, our production rates, levels of proved reserves, future development costs, transfers of unevaluated properties and other factors will determine our actual ceiling test calculation and impairment analyses in future periods. Capitalized costs associated with impaired properties and capitalized costs related to properties having proved reserves, plus the estimated future development costs and asset retirement costs, are depleted and amortized on the unit-of-production method.Under this method, depletion is calculated at the end of each period by multiplying total production for the period by a depletion rate.The depletion rate is determined by dividing the total unamortized cost base plus future development costs by net equivalent proved reserves at the beginning of the period.The costs of unproved properties are withheld from the depletion base until such time as they are either developed or abandoned.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion and full cost ceiling calculations.For the three months ended June 30, 2015 and 2014, the Company transferred into the full cost pool costs related to expired leases of $3.4 million and $4.9 million, respectively.For the six months ended June 30, 2015 and 2014, the Company transferred into the full cost pool costs related to expired leases of $8.9 million and $12.2 million, respectively. Asset Retirement Obligations The Company accounts for its abandonment and restoration liabilities under FASB ASC Topic 410, “Asset Retirement and Environmental Obligations” (“FASB ASC 410”), which requires the Company to record a liability equal to the fair value of the estimated cost to retire an asset.The asset retirement liability is recorded in the period in which the obligation meets the definition of a liability, which is generally when the asset is placed into service.When the liability is initially recorded, the Company increases the carrying amount of oil and natural gas properties by an amount equal to the original liability.The liability is accreted to its present value each period, and the capitalized cost is included in capitalized costs and depreciated consistent with depletion of reserves.Upon settlement of the liability or the sale of the well, the liability is reversed.These liability amounts may change because of changes in asset lives, estimated costs of abandonment or legal or statutory remediation requirements. Debt Issuance Costs Deferred financing costs include origination, legal and other fees to issue debt in connection with the Company’s credit facility and senior unsecured notes.These debt issuance costs are being amortized over the term of the related financing using the straight-line method, which approximates the effective interest method (see Note 4). The amortization of debt issuance costs for the three months ended June 30, 2015 and 2014 was $932,279 and $709,644, respectively.The amortization of debt issuance costs for the six months ended June 30, 2015 and 2014 was $1,654,423 and $1,344,235, respectively. 7 Bond Premium/Discount on Senior Notes On May 13, 2013, the Company recorded a bond premium of $10.5 million in connection with the “8% Senior Notes Due 2020” (see Note 4).This bond premium is being amortized over the term of the related financing using the straight-line method, which approximates the effective interest method.The amortization of the bond premium for the three months ended June 30, 2015 and 2014 was $371,681 in each period.The amortization of the bond premium for the six months ended June 30, 2015 and 2014 was $743,363 in each period. On May 18, 2015, the Company recorded a bond discount of $10.0 million in connection with the “8% Senior Notes Due 2020” (see Note 4). This bond discount is being amortized over the term of the related financing using the straight-line method, which approximates the effective interest method.The amortization of the bond discount for the three months ended June 30, 2015 and 2014 was $239,001 and $0,respectively. Revenue Recognition The Company recognizes crude oil and natural gas revenues from its interests in producing wells when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable.The Company uses the sales method of accounting for natural gas balancing of natural gas production and would recognize a liability if the existing proven reserves were not adequate to cover the current imbalance situation.For the six months ended June 30, 2015 and 2014, the Company’s natural gas production was in balance, meaning its cumulative portion of natural gas production taken and sold from wells in which it has an interest equaled its entitled interest in natural gas production from those wells. Concentrations of Market and Credit Risk The future results of the Company’s crude oil and natural gas operations will be affected by the market prices of crude oil and natural gas.The availability of a ready market for crude oil and natural gas products in the future will depend on numerous factors beyond the control of the Company, including weather, imports, marketing of competitive fuels, proximity and capacity of crude oil and natural gas pipelines and other transportation facilities, any oversupply or undersupply of crude oil, natural gas and liquid products, the regulatory environment, the economic environment, and other regional and political events, none of which can be predicted with certainty. The Company operates in the exploration, development and production sector of the crude oil and natural gas industry.The Company’s receivables include amounts due from purchasers of its crude oil and natural gas production.While certain of these customers are affected by periodic downturns in the economy in general or in their specific segment of the crude oil or natural gas industry, the Company believes that its level of credit-related losses due to such economic fluctuations has been and will continue to be immaterial to the Company’s results of operations over the long-term. The Company manages and controls market and counterparty credit risk.In the normal course of business, collateral is not required for financial instruments with credit risk.Financial instruments which potentially subject the Company to credit risk consist principally of temporary cash balances and derivative financial instruments.The Company maintains cash and cash equivalents in bank deposit accounts which, at times, may exceed the federally insured limits.The Company has not experienced any significant losses from such investments.The Company attempts to limit the amount of credit exposure to any one financial institution or company.The Company believes the credit quality of its customers is generally high.In the normal course of business, letters of credit or parent guarantees may be required for counterparties which management perceives to have a higher credit risk. Stock-Based Compensation The Company records expense associated with the fair value of stock-based compensation.For fully vested stock and restricted stock grants the Company calculates the stock-based compensation expense based upon estimated fair value on the date of grant.For stock options, the Company uses the Black-Scholes option valuation model to calculate stock-based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.Changes in these assumptions can materially affect the fair value estimate. 8 Stock Issuance The Company records the stock-based compensation awards issued to non-employees and other external entities for goods and services at either the fair market value of the goods received or services rendered or the instruments issued in exchange for such services, whichever is more readily determinable. Income Taxes The Company’s income tax expense, deferred tax assets and deferred tax liabilities reflect management’s best assessment of estimated current and future taxes to be paid.The Company estimates for each interim reporting period the effective tax rate expected for the full fiscal year and uses that estimated rate in providing for income taxes on a current year-to-date basis.The Company’s only taxing jurisdiction is the United States (federal and state). Deferred income taxes arise from temporary differences between the tax basis of assets and liabilities and their reported amounts in the financial statements, which will result in taxable or deductible amounts in the future.In evaluating the Company’s ability to recover its deferred tax assets, the Company considers all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax-planning strategies, and results of recent operations.In projecting future taxable income, the Company begins with historical results and incorporates assumptions about the amount of future state and federal pretax operating income adjusted for items that do not have tax consequences.The assumptions about future taxable income require significant judgment and are consistent with the plans and estimates the Company is using to manage the underlying businesses. Accounting standards require the consideration of a valuation allowance for deferred tax assets if it is “more likely than not” that some component or all of the benefits of deferred tax assets will not be realized.In assessing the need for a valuation allowance for the Company’s deferred tax assets, a significant item of negative evidence considered was the cumulative book loss over the three-year period ended June 30, 2015, driven primarily by the full cost ceiling impairments over that period.Additionally, the Company’s revenue, profitability and future growth are substantially dependent upon prevailing and future prices for oil and natural gas.The markets for these commodities continue to be volatile.Changes in oil and natural gas prices have a significant impact on the value of the Company’s reserves and on its cash flows.Prices for oil and natural gas may fluctuate widely in response to relatively minor changes in the supply of and demand for oil and natural gas and a variety of additional factors that are beyond the Company’s control.Due to these factors, management has placed a lower weight on the prospect of future earnings in its overall analysis of the valuation allowance. In determining whether to establish a valuation allowance on the Company’s deferred tax assets, management concluded that the objectively verifiable evidence of cumulative negative earnings for the three-year period ended June 30, 2015, is difficult to overcome with any forms of positive evidence that may exist.Accordingly, the valuation allowance against the Company’s deferred tax asset at June 30, 2015 was $49.9 million.No valuation allowance was recorded at December 31, 2014. Net Income Per Common Share Basic earnings per share (“EPS”) are computed by dividing net income (the numerator) by the weighted average number of common shares outstanding for the period (the denominator).Diluted EPS is computed by dividing net income by the weighted average number of common shares and potential common shares outstanding (if dilutive) during each period.Potential common shares include stock options and restricted stock.The number of potential common shares outstanding relating to stock options and restricted stock is computed using the treasury stock method. The reconciliation of the denominators used to calculate basic EPS and diluted EPS for the three and six months ended June 30, 2015 and 2014 are as follows: 9 Three Months Ended June 30, Six Months Ended June 30, Weighted Average Common Shares Outstanding – Basic Plus: Potentially Dilutive Common Shares Including Stock Options and Restricted Stock - - - Weighted Average Common Shares Outstanding – Diluted Restricted Stock Excluded From EPS Due To The Anti-Dilutive Effect Derivative Instruments and Price Risk Management The Company uses derivative instruments to manage market risks resulting from fluctuations in the prices of crude oil.The Company enters into derivative contracts, including price swaps, caps and floors, which require payments to (or receipts from) counterparties based on the differential between a fixed price and a variable price for a fixed quantity of crude oil without the exchange of underlying volumes.The notional amounts of these financial instruments are based on expected production from existing wells.The Company has, and may continue to use exchange traded futures contracts and option contracts to hedge the delivery price of crude oil at a future date. The Company follows the provisions of FASB ASC 815, “Derivatives and Hedging” (“FASB ASC 815”) as amended. It requires that all derivative instruments be recognized as assets or liabilities in the balance sheet, measured at fair value and marked-to-market at the end of each period.Any realized gains and losses are recorded to gain (loss) on settled derivatives and mark-to-market gains or losses are recorded to gains (losses) on the mark-to-market of derivative instruments on the statements of operations.See Note 11 for a description of the derivative contracts which the Company has entered into. New Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) that are adopted by the Company as of the specified effective date.If not discussed, management believes that the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company’s financial statements upon adoption. In May 2014, the FASB issued ASU No. 2014-09 “Revenue from Contracts with Customers,” which provides guidance for revenue recognition.The standard’s core principle is that a company should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.This guidance will be effective for the Company in the annual period beginning after December 15, 2016.However, the FASB recently announced plans to defer the effective date of ASU No. 2014-09 for one year.The Company is evaluating the effect of adopting this new accounting guidance but does not expect adoption will have a material impact on the Company’s statements of operations, balance sheets, cash flows or disclosures. In August 2014, the FASB issued ASU No. 2014-15, “Presentation of Financial Statements - Going Concern (Subtopic 205-40).”The new guidance addresses management's responsibility to evaluate whether there is substantial doubt about an entity's ability to continue as a going concern and in certain circumstances to provide related footnote disclosures. The standard is effective for the annual period beginning after December 15, 2016 and for annual and interim periods thereafter. Early adoption is permitted. The Company does not believe that the adoption of this guidance will have a material impact on its financial statements. In April 2015, the FASB issued ASU No. 2015-03, “Interest – Imputation of Interest (Subtopic 835-30):Simplifying the Presentation of Debt Issuance Costs,” that requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts.The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update.An entity is required to apply ASU 2015-03 for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years.An entity should apply ASU 2015-03 on a retrospective basis, wherein the balance sheet of each individual period presented should be adjusted to reflect the period-specific effects of applying the new guidance.Upon transition, an entity is required to comply with the applicable disclosures for a change in an accounting principle.These disclosures include the nature of and reason for the change in accounting principle, the transition method, a description of the prior-period information that has been retrospectively adjusted, and the effect of the change on the financial statement line items.We are evaluating the impact that this new guidance will have on our financial statements. 10 NOTE 3CRUDE OIL AND NATURAL GAS PROPERTIES The value of the Company’s crude oil and natural gas properties consists of all acquisition costs (including cash expenditures and the value of stock consideration), drilling costs and other associated capitalized costs.Acquisitions are accounted for as purchases and, accordingly, the results of operations are included in the accompanying statements of operations from the closing date of the acquisition.Purchase prices are allocated to acquired assets based on their estimated fair value at the time of the acquisition.Acquisitions have been funded with internal cash flow, bank borrowings and the issuance of debt and equity securities.Development capital expenditures and purchases of properties that were in accounts payable and not yet paid in cash at June 30, 2015 and December 31, 2014 were approximately $110.0 million and $221.3 million, respectively. Acquisitions For the six months ended June 30, 2015, the Company acquired approximately 2,205 net acres, for an average cost of approximately $1,325 per net acre, in its key prospect areas in the form of effective leases. For the six months ended June 30, 2014, the Company acquired approximately 11,681 net acres, for an average cost of approximately $1,671 per net acre, in its key prospect areas in the form of effective leases. Unproved Properties Unproved properties not being amortized comprise approximately 50,686 net acres and 55,743 net acres of undeveloped leasehold interests at June 30, 2015 and December 31, 2014, respectively.The Company believes that the majority of its unproved costs will become subject to depletion within the next five years by proving up reserves relating to the acreage through exploration and development activities, by impairing the acreage that will expire before the Company can explore or develop it further or by determining that further exploration and development activity will not occur.The timing by which all other properties will become subject to depletion will be dependent upon the timing of future drilling activities and delineation of its reserves. All properties that are not classified as proved properties are considered unproved properties and, thus, the costs associated with such properties are not subject to depletion.Once a property is classified as proved, all associated acreage and drilling costs are subject to depletion. The Company historically has acquired its properties by purchasing individual or small groups of leases directly from mineral owners or from landmen or lease brokers, which leases historically have not been subject to specified drilling projects, and by purchasing lease packages in identified project areas controlled by specific operators.The Company generally participates in drilling activities on a heads up basis by electing whether to participate on a well-by-well basis at the time wells are proposed for drilling. The Company assesses all items classified as unproved property on an annual basis, or if certain circumstances exist, more frequently, for possible impairment or reduction in value.The assessment includes consideration of the following factors, among others:intent to drill, remaining lease term, geological and geophysical evaluations, drilling results and activity, the assignment of proved reserves, and the economic viability of development if proved reserves are assigned.During any period in which these factors indicate an impairment, the cumulative drilling costs incurred to date for such property and all or a portion of the associated leasehold costs are transferred to the full cost pool and are then subject to depletion and amortization.During the second quarter of 2015 and 2014, the Company included in the pool of cost subject to depletion $7.7 million and $0, respectively, for unproved property costs related to expiring leases.For the six months ended June 30, 2015 and 2014, the Company included in the pool of cost subject to depletion $31.3 million and $0, respectively, for unproved property costs related to expiring leases. 11 NOTE 4 REVOLVING CREDIT FACILITY AND LONG TERM DEBT Revolving Credit Facility In February 2012, the Company entered into an amended and restated credit agreement providing for a revolving credit facility (the “Revolving Credit Facility”), which replaced its previous revolving credit facility with a syndicated facility.The Revolving Credit Facility, which is secured by substantially all of the Company’s assets, provides for a commitment equal to the lesser of the facility amount or the borrowing base.At June 30, 2015, the facility amount was $750 million, the borrowing base was $550 million and there was a $188 million outstanding balance, leaving $362 million of borrowing capacity available under the facility. The Revolving Credit Facility matures on September 30, 2018 and provides for a borrowing base subject to redetermination semi-annually each April and October and for event-driven unscheduled redeterminations.In April 2015, the $550 million borrowing base on the Revolving Credit Facility was reaffirmed.Borrowings under the Revolving Credit Facility can either be at the Alternate Base Rate (as defined in the credit agreement) plus a spread ranging from 0.5% to 1.5% or LIBOR borrowings at the Adjusted LIBOR Rate (as defined in the credit agreement) plus a spread ranging from 1.5% to 2.5%.The applicable spread at any time is dependent upon the amount of borrowings relative to the borrowing base at such time.The Company may elect, from time to time, to convert all or any part of its LIBOR loans to base rate loans or to convert all or any of the base rate loans to LIBOR loans.A commitment fee is paid on the undrawn balance based on an annual rate of either 0.375% or 0.50%.At June 30, 2015, the commitment fee was 0.375% and the interest rate margin was 1.75% on LIBOR loans and 0.75% on base rate loans.At June 30, 2015, the Company had $188 million of LIBOR loans issued under the Revolving Credit Facility at a weighted average interest rate of 1.94%.The Company was in compliance with the financial covenants of the Revolving Credit Facility at June 30, 2015. The Revolving Credit Facility contains negative covenants that limit the Company’s ability, among other things, to pay any cash dividends, incur additional indebtedness, sell assets, enter into certain hedging contracts, change the nature of its business or operations, merge, consolidate, or make investments.In addition, the Company is required to maintain a current ratio (as defined in the credit agreement) of no less than 1.0 to 1.0, a ratio of secured debt to EBITDAX (as defined in the credit agreement) of no greater than 2.5 to 1.0 and a ratio of EBITDAX (as defined in the credit agreement) to interest expense (as defined in the credit agreement) of no less than 2.5 to 1.0. All of the Company’s obligations under the Revolving Credit Facility are secured by a first priority security interest in any and all assets of the Company. 8.000% Senior Notes Due 2020 On May 18, 2012, the Company issued at par value $300 million aggregate principal amount of 8.000% senior unsecured notes due June 1, 2020 (the “Original Notes”).On May 13, 2013, the Company issued at a price of 105.25% an additional $200 million aggregate principal amount of 8.000% senior unsecured notes due June 1, 2020 (the “2013 Follow-on Notes”).On May 18, 2015, the Company issued at a price of 95.000% of par an additional $200 million aggregate principal amount of 8.000% senior unsecured notes due June 1, 2020 (the “2015 Mirror Notes” and, together with the Original Notes and the 2013 Follow-on Notes, the “Notes”).Interest is payable on the Notes semi-annually in arrears on each of June 1 and December 1.The Company currently does not have any subsidiaries and, as a result, the Notes are not currently guaranteed.Any subsidiaries the Company forms in the future may be required to unconditionally guarantee, jointly and severally, payment obligation under the Notes on a senior unsecured basis.The issuance of the Original Notes resulted in net proceeds to the Company of approximately $291.2 million, the issuance of the 2013 Follow-on Notes resulted in net proceeds to the Company of approximately $200.1 million, and the issuance of the 2015 Mirror Notes resulted in net proceeds to the Company of approximately $184.9 million.Collectively, the net proceeds are in use to fund the Company’s exploration, development and acquisition program and for general corporate purposes (including repayment of borrowings that were outstanding under the Revolving Credit Facility at the time the Notes were issued). 12 Prior to June 1, 2016, the Company may redeem some or all of the Notes for cash at a redemption price equal to 100% of their principal amount plus an applicable make-whole premium and accrued and unpaid interest to the redemption date.On and after June 1, 2016, the Company may redeem some or all of the Notes at redemption prices (expressed as percentages of principal amount) equal to 104% for the twelve-month period beginning on June 1, 2016, 102% for the twelve-month period beginning June 1, 2017 and 100% beginning on June 1, 2018, plus accrued and unpaid interest to the redemption date. The Original Notes and the 2013 Follow-on Notes are governed by an Indenture, dated as of May 18, 2012, by and among the Company and Wilmington Trust, National Association (the “Original Indenture”).The 2015 Mirror Notes are governed by an Indenture, dated as of May 18, 2015, by and among the Company and Wilmington Trust, National Association (the “Mirror Indenture”).The terms and conditions of the Mirror Indenture conform, in all material respects, to the terms and conditions set forth in the Original Indenture.As such, the Mirror Indenture, together with the Original Indenture, are referred to herein as the “Indenture.” The Indenture restricts the Company’s ability to: (i) incur additional debt or enter into sale and leaseback transactions; (ii) pay distributions on, redeem or, repurchase equity interests; (iii) make certain investments; (iv) incur liens; (v)enter into transactions with affiliates; (vi) merge or consolidate with another company; and (vii) transfer and sell assets.These covenants are subject to a number of important exceptions and qualifications.If at any time when the Notes are rated investment grade by both Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Services and no Default (as defined in the Indenture) has occurred and is continuing, many of such covenants will terminate and the Company and its subsidiaries (if any) will cease to be subject to such covenants. The Indenture contains customary events of default, including: · default in any payment of interest on any Note when due, continued for 30 days; · default in the payment of principal of or premium, if any, on any Note when due; · failure by the Company to comply with its other obligations under the Indenture, in certain cases subject to notice and grace periods; · payment defaults and accelerations with respect to other indebtedness of the Company and certain of its subsidiaries, if any, in the aggregate principal amount of $25 million or more; · certain events of bankruptcy, insolvency or reorganization of the Company or a significant subsidiary or group of restricted subsidiaries that, taken together, would constitute a significant subsidiary; · failure by the Company or any significant subsidiary or group of restricted subsidiaries that, taken together, would constitute a significant subsidiary to pay certain final judgments aggregating in excess of $25 million within 60 days; and · any guarantee of the Notes by a guarantor ceases to be in full force and effect, is declared null and void in a judicial proceeding or is denied or disaffirmed by its maker. NOTE 5COMMON AND PREFERRED STOCK The Company’s Articles of Incorporation authorize the issuance of up to 100,000,000 shares.The shares are classified in two classes, consisting of 95,000,000 shares of common stock, par value $.001 per share, and 5,000,000 shares of preferred stock, par value $.001 per share.The board of directors is authorized to establish one or more series of preferred stock, setting forth the designation of each such series, and fixing the relative rights and preferences of each such series.The Company has neither designated nor issued any shares of preferred stock. 13 Common Stock The following is a schedule of changes in the number of shares of common stock outstanding during the six months ended June 30, 2015 and the year ended December 31, 2014: Six Months Ended June 30, 2015 Year Ended December 31, 2014 Beginning Balance Stock Options Exercised - Restricted Stock Grants (Note 6) Stock Repurchased - ) Other Surrenders ) ) Other ) Ending Balance 2015 Activity In the six months ended June 30, 2015, 27,283 shares of common stock were surrendered by certain employees of the Company to cover tax obligations in connection with their restricted stock awards.The total value of these shares was approximately $192,000, which was based on the market price on the date the shares were surrendered. Stock Repurchase Program In May 2011, the Company’s board of directors approved a stock repurchase program to acquire up to $150 million of the Company’s outstanding common stock.The stock repurchase program allows the Company to repurchase its shares from time to time in the open market, block transactions and in negotiated transactions. During the first six months of 2015, the Company did not repurchase shares of its common stock under the stock repurchase program.In 2014, the Company repurchased 1,153,885 shares of its common stock under the stock repurchase program.This stock had a cost of approximately $15.5 million.All repurchased shares are included in the Company’s pool of authorized but unissued shares.The Company’s accounting policy upon the repurchase of shares is to deduct its par value from Common Stock and to reflect any excess of cost over par value as a deduction from Additional Paid-in Capital. Performance Equity Awards The Company has granted performance equity awards under its 2015 Long Term Incentive Program to certain officers.The awards are subject to a market condition, which is based on a comparison of the Company versus a defined peer group with respect to year-over-year change in average stock price from 2014 to 2015.Depending on the Company’s stock price performance relative to the defined peer group, the award recipients will earn between 0% and 150% of their 2015 base salaries and will be settled in restricted shares of the Company’s common stock that will vest over a three-year service-based period beginning in 2016. The Company used a Monte Carlo simulation model to estimate the fair value of the awards based on the expected outcome of the Company’s stock price performance relative to the defined peer group using key valuation assumptions.The assumptions used for the Monte Carlo model to determine the fair value of the awards and associated compensation expense included a forecast period of one year, a risk-free interest rate of 0.11% and 44% for Northern’s stock price volatility. The maximum value of the performance shares issuable if all participants earned the maximum award would total $3.3 million.For the three- and six-month periods ended June 30, 2015, the Company recorded $0.1 million and $0.1 million, respectively, of compensation expense in connection with these performance awards. 14 NOTE 6STOCK OPTIONS/STOCK-BASED COMPENSATION AND WARRANTS The Company maintains its 2013 Incentive Plan (the “2013 Plan”) to provide a means whereby the Company may be able, by granting equity and other types of awards, to attract, retain and motivate capable and loyal employees, non-employee directors, consultants and advisors of the Company, for the benefit of the Company and its shareholders.In May 2015, the Company’s shareholders approved an amendment to the 2013 Plan to increase the number of shares available for awards under the 2013 Plan by 2.5 million shares.As a result, as of June 30, 2015, there were 3,727,889 shares available for future awards under the 2013 Plan. Restricted Stock Awards During the six months ended June 30, 2015, the Company issued 565,039 restricted shares of common stock under the 2013 Plan as compensation to officers, employees and directors of the Company.Unvested restricted shares vest over various terms with all restricted shares vesting no later than October 2018.As of June 30, 2015, there was approximately $7.6 million of total unrecognized compensation expense related to unvested restricted stock that will be recognized over a weighted-average period of approximately 2.1 years.The Company has assumed a zero percent forfeiture rate for restricted stock due to the small number of officers, employees and directors that have received restricted stock awards. The following table reflects the outstanding restricted stock awards and activity related thereto for the six months ended June 30, 2015: Six Months Ended June 30, 2015 Number of Shares Weighted-Average Price Restricted Stock Awards: Restricted Shares Outstanding at Beginning of Period $ Shares Granted Lapse of Restrictions ) Shares Forfeited ) Restricted Shares Outstanding at End of Period $ Stock Option Awards On November 1, 2007, the board of directors granted options to purchase 560,000 shares of the Company’s common stock under the Company’s 2006 Incentive Stock Option Plan.The Company granted options to purchase 500,000 shares of the Company’s common stock to members of the board and options to purchase 60,000 shares of the Company’s common stock to one employee pursuant to an employment agreement.These options were granted at a price of $5.18 per share and the optionees were fully vested on the grant date.As of June 30, 2015, options to purchase a total of 141,872 shares of the Company’s common stock remain outstanding but unexercised.The board of directors determined that no future grants will be made pursuant to the 2006 Incentive Stock Option Plan. The Company used the Black-Scholes option valuation model to calculate stock-based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.The Company used the simplified method to determine the expected term of the options due to the lack of sufficient historical data.Changes in these assumptions can materially affect the fair value estimate.The total fair value of the options is recognized as compensation over the vesting period.There were no stock options granted by the Company in the six months ended June 30, 2015. 15 Currently Outstanding Options · No options were forfeited during the six months ended June 30, 2015. · No options expired during the six months ended June 30, 2015. · Options covering 141,872 shares were exercisable and outstanding at June 30, 2015. · The Company recorded no compensation expense related to these options for the six months ended June 30, 2015.There is no further compensation expense that will be recognized in future periods relative to any options that had been granted as of June 30, 2015, because the Company recognized the entire fair value of such compensation upon vesting of the options. · There were no unvested options at June 30, 2015. NOTE 7RELATED PARTY TRANSACTIONS The Company is a non-operating participant in a number of wells in North Dakota that are operated by Emerald Oil, Inc. (“Emerald”), by virtue of leased acreage or working interests held by the Company in drilling units operated by Emerald.As of June 30, 2015, such wells included 46 gross (8.0 net) producing wells, and an additional 2 gross (0.1 net) wells that were drilling or awaiting completion.Through June 30, 2015, Northern has incurred $83.8 million in connection with its working interest in these wells.James Russell (J.R.) Reger is a current director (and until March 2014 was an executive officer) of Emerald, which is a publicly-traded company.J.R. Reger is also the brother of Northern Oil’s Chairman and Chief Executive Officer, Michael Reger.At June 30, 2015, the Company’s accounts receivable and accounts payable balances with Emerald were $1.1 million and $4.1 million, respectively.At December 31, 2014, the Company’s accounts receivable and accounts payable balances with Emerald were $2.9 million and $8.4 million, respectively.The Company recorded total revenues of $4.6 million and $12.8 million from Emerald for the six months ended June 30, 2015 and 2014, respectively. All transactions involving related parties are approved or ratified by the Company’s Audit Committee. NOTE 8COMMITMENTS & CONTINGENCIES Litigation The Company is engaged in proceedings incidental to the normal course of business. Due to their nature, such legal proceedings involve inherent uncertainties, including but not limited to, court rulings, negotiations between affected parties and governmental intervention. Based upon the information available to the Company and discussions with legal counsel, it is the Company’s opinion that the outcome of the various legal actions and claims that are incidental to its business will not have a material impact on the financial position, results of operations or cash flows. Such matters, however, are subject to many uncertainties, and the outcome of any matter is not predictable with assurance. The Company is party to a quiet title action in North Dakota that relates to its interest in certain crude oil and natural gas leases.In the event the action results in a final judgment that is adverse to the Company, the Company would be required to reverse approximately $1.7 million in revenue (net of accrued taxes) that has been accrued since the second quarter of 2008 based on the Company’s purported interest in the crude oil and natural gas leases at issue, approximately $34,000 of which relates to the six-month period ended June 30, 2015.The Company fully maintains the validity of its interest in the crude oil and natural gas leases, and is vigorously defending such interest. NOTE 9INCOME TAXES The Company utilizes the asset and liability approach to measuring deferred tax assets and liabilities based on temporary differences existing at each balance sheet date using currently enacted tax rates.A valuation allowance for the Company’s deferred tax assets is established if, in management’s opinion, it is more likely than not that a valuation allowance is needed, looking at both positive and negative factors.At June 30, 2015, a valuation allowance of $49.9 million had been provided for our net deferred tax assets based on the uncertainty regarding whether these assets may be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. 16 The income tax provision (benefit) for the three and six months ended June 30, 2015 and 2014 consists of the following: Three Months Ended June 30, Six Months Ended June 30, Current Income Taxes $ $
